747 N.W.2d 226 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lincoln WATKINS, Defendant-Appellant.
Docket No. 135787. COA No. 277905.
Supreme Court of Michigan.
April 23, 2008.
On order of the Court, the application for leave to appeal the December 13, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether MCL 768.27a conflicts with MRE 404(b) and, if it does, (2) whether the statute prevails over the court rule, see McDougall v. Schanz, 461 Mich. 15, 597 N.W.2d 148 (1999), and Const. 1963, art. 6, § 1 and § 5; (3) whether the omission of any reference to MRE 403 in MCL 768.27a (as compared to MCL 768.27b(1)), while mandating that propensity evidence "is admissible for any purpose for which it is relevant," violated defendant's due process right to a fair trial; (4) whether the Court should rule that propensity evidence described in MCL 768.27a is admissible only if it is not otherwise *227 excluded under MRE 403; and (5) whether MCL 768.27a interferes with the judicial power to ensure that a criminal defendant receives a fair trial, a power exclusively vested in the courts of this state under Const. 1963, art. 6, § 1.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.